TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00602-CV



   Austin Fiberglass Design & Production; Erica Dorn; and Michael Barnett, Appellants


                                                  v.


                            Stacey Knight and Bill Knight, Appellees




             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           NO. 6273, HONORABLE HOWARD S. WARNER II, JUDGE PRESIDING




               Appellants Austin Fiberglass Design & Production, Erica Dorn, and Michael Barnett

filed a notice of appeal on October 12, 2001. On January 6, 2002, this Court notified the court

reporter and county clerk that the records in this cause were overdue. Tex. R. App. P. 37.3(a)(1).

On February 8, 2002, the court reporter and county clerk notified the clerk of this Court that no

payment for the records had been made, nor any payment arrangements made. Tex. R. App. P.

35.3(a)(2), (b)(3). Further, appellants notified the county clerk that they intended to file a motion to

dismiss the appeal. By a telephone call on January 31, 2002, appellants notified the clerk of this

Court that they desired to dismiss the appeal and would file a motion to dismiss.
               To date, we have not received such a motion. However, based on the failure to pay

for or make payment arrangements for the records, resulting in overdue records, we dismiss the

appeal for want of prosecution. Tex. R. App. P. 37.3(b), (c); 42.3(b).




                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: February 22, 2002

Do Not Publish




                                                 2